Citation Nr: 0823404	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-40 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C with 
fibrosis of the liver.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1975 to December 1976.  His DD Form 214 indicates that he is 
credited with only 11 months service under honorable 
conditions.  A note in his service medical records indicates 
that the veteran was AWOL.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied service 
connection for hepatitis C with fibrosis of the liver and 
residuals of a low back injury. 

In January 2006, the veteran testified via video conference 
hearing from the Cleveland RO before the undersigned Acting 
Veterans Law Judge, seated at the Central Office in 
Washington, DC.

This case was previously before the Board in March 2006, at 
which time the service connection claim for a low back 
disorder was denied and the hepatitis claim was remanded.  
The Board observes that although a service connection claim 
for a low back disorder was addressed in a Supplemental 
Statement of the Case (SSOC) issued in April 2008, that claim 
is not before the Board for appellate consideration.  That 
claim was denied in the final Board decision issued in March 
2006, and was not appealed.  Moreover, the Board is unable to 
identify an application to reopen that claim dated subsequent 
to the March 2006 Board decision.  Accordingly, that claim 
will not be further addressed herein, as it is not in 
appellate status.  The actions requested in March 2006 remand 
as pertain to the hepatitis claim have been undertaken and 
that claim has returned to the Board for appellate 
consideration.


FINDINGS OF FACT

The preponderance of the evidence is against a causal link 
between the veteran's currently manifested hepatitis C with 
liver fibrosis and any in service risk factors, aside from 
intravenous drug use, constituting misconduct.   

CONCLUSION OF LAW

Hepatitis C with liver fibrosis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Collectively, VA notice and duty to assist letters dated in 
March 2004 and March 2006 satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send to VA any 
medical reports in his possession.

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought or attempted to seek.  Service medical 
records, service personnel records, VA outpatient treatment 
records, a VA examination report and medical opinion (1995), 
private treatment records and the veteran's written 
submissions and testimony have been associated with the 
record. The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the claim for service connection is 
being denied, and no effective date or rating percentage will 
be assigned regarding the claim on appeal, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess, supra.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran filed a service connection claim for hepatitis C 
in March 2004.  He reported that this condition had been 
identified through blood testing conducted at the VAMC in 
Cincinnati, Ohio in 1987.  He reported that thereafter in 
2003, he underwent a liver biopsy at the VAMC in Dayton, 
Ohio, which revealed type I hepatitis C and fibrosis of the 
liver.

Review of the available service medical records does not 
reflect any complaints, treatment or diagnoses of hepatitis C 
during service.  Records show period(s) of AWOL status.  The 
veteran's examination prior to separation is not of record.

Service personnel and medical records added to the file in 
2007 include a December 1976 document recommending the 
veteran for discharge for the convenience of the Government 
due to substandard performance and/or inability to adapt to 
military service.  These additional records also failed to 
contain any reference to liver abnormalities, hepatitis risk 
factors, or to hepatitis. 

Private medical statements of Dr. C. dated in September 1989 
and May 1993, indicate that the veteran sustained fracture 
dislocation of the left hip in August 1979, which required 
extensive surgery to repair the hip socket.  It was noted 
that in 1979, the veteran also suffered a tear of the 
posterior cruciate ligament of the left knee, but it does not 
appear that surgery was performed.  These injuries were 
attributed to a bad motorcycle accident.  It was not clear 
whether a blood transfusion was performed in conjunction with 
the 1979 his surgery.

In a statement provided by the veteran in January 1995, he 
indicated that he had served with the US Navy aboard the USS 
Newport 1179 stationed in Norfolk, Virginia.  He reported 
that the USS Newport went on assignment to Northern Europe 
and explained that while in Germany, he used heroin and 
hashish, and in Amsterdam started taking cocaine with the use 
of a needle, becoming addicted to both cocaine and heroin, 
from approximately the time that he was 21 years old.  The 
veteran further reported that he had been through a VA drug 
and alcohol rehabilitation program.

Records from the VAMC in Cincinnati, Ohio, show that the 
veteran was admitted for hospitalization in March 1987 for 
treatment of drug abuse.  A check for outpatient records for 
this facility was made in April 2004 which revealed that 
there were no such records for the veteran.

A VA general medical examination was conducted in March 1995 
at which time a history of IV drug use was noted.  It was 
also noted that the veteran had a history of hepatitis C, 
which the veteran reported was incidentally discovered during 
a transfusion procedure.  The diagnoses included a history of 
hepatitis C infection, most likely secondary to IV drug 
abuse.

A VA examination for mental disorders was conducted in March 
1995.  It was documented that the veteran started using 
marijuana and hash during service.  The veteran reported 
going AWOL after a disagreement with a captain.  It was noted 
that the Navy actually had to locate the veteran while he was 
AWOL and that when located, he was sent to Philadelphia to be 
court-martialed.  While awaiting this, the veteran reportedly 
started using heroin and cocaine intravenously, and he was 
ultimately discharged in 1976.  The report noted that after 
discharge, the veteran started using drugs quite heavily and 
would sometimes inject into two veins at once.  It was 
reported that he started using cocaine again in 1977, and was 
using three to four grams per day.  It was reported that he 
had last used drugs in July 1994, when he used cocaine 
intravenously.  At that time, alcohol and polysubstance abuse 
was diagnosed along with cocaine and heroin dependence.

The file contains two letters dated in February 1995 from a 
community blood center informing the veteran that a blood 
sample of his was positive for the antibody for the hepatitis 
C virus and that testing had also revealed an increased ALT 
level, which might indicate a liver problem or past 
hepatitis.   

In a statement provided by the veteran dated in March 1995, 
he reported that while serving in the US Navy, he began using 
drugs, a little at first and subsequently every day.  He 
indicated that he used both heroin and cocaine with a needle.  
He stated that he had not used cocaine for the past 10 
months.  

VA medical records reflect that assessments of hepatitis C 
and elevated liver enzymes were made in April 2003.  An entry 
dated in May 2003 reveals that the veteran reported that he 
was told that he had hepatitis by VA in 1984.  The veteran 
underwent a liver biopsy in July 2003.  July and August 2003 
records reflect that the liver biopsy revealed chronic 
hepatitis C and stage 2 inflammation and grade 1 fibrosis. 

The veteran provided a statement dated in April 2004 
indicating that he donated blood regularly every 10 days to 2 
weeks in early 1976.  He reported that a doctor at the VAMC 
in Dayton, Ohio had told him that he had carried hepatitis C 
for at least 25 years.  

In April 2004, VA specifically attempted to obtain copies of 
any records showing the veteran was treated while on board 
the USS NEWPORT during a three month span (from October 1975 
through the end of December 1975).  The response indicated 
that the allegation was investigated and that no listings 
were found in the index for 1975 clinicals from the USS 
NEWPORT.

In June 2004, the veteran completed a risk factor for 
hepatitis questionnaire.  He indicated that he had never used 
intravenous drugs or intranasal cocaine, had not had a blood 
transfusion, and did not have any tattoos or body piercings.  
The veteran indicated that he had shared razor blades while 
in service and reported that during boot camp he had 3 wisdom 
teeth pulled, for which the dentist had to numb the area with 
a needle.  

A VA record dated in April 2004 states that the veteran had 
started hepatitis C treatment with Interferon (see also 
January 2005 record).  

In a statement provided by the veteran in September 2004, he 
maintained that when he was using drugs in service, the 
needles he used were brand new and could not have been 
infected.  He maintains that the hepatitis must have been due 
to other factors such as donating blood or receiving 
inoculation shots in boot camp.  In a statement provided in 
October 2004, he reported that he only used heroin and 
cocaine one time each in service, and was not a regular drug 
user.  

The veteran presented testimony at a video conference hearing 
held in January 2006.  He testified that in July 2003 in 
conjunction with his liver biopsy, he was told by a VA doctor 
that he had been infected with hepatitis for about 20 to 30 
years.  He indicated that he tried intravenous drugs once in 
Philadelphia in 1976 while still in service, and used a brand 
new needle.  He indicated that he had never undergone a blood 
transfusion.  He testified that he first learned that he had 
indications of hepatitis in 1994 or 1995.  At the hearing, 
the veteran indicated that he had no further evidence in his 
possession to submit pursuant to the claim.  

A March 2006 entry indicated that the veteran's hepatitis C 
was worsening.  An April 2006 record indicates that the 
veteran was experiencing extreme fatigue and had only 
participated in the hepatitis treatment program for 2 weeks.  
A June 2006 record contains an impression of chronic 
hepatitis C, type 1a.   

In February 2007, a request for all treatment records for the 
veteran dated from January 1984 forward from the VAMC in 
Cincinnati, Ohio was made.  Records dated in 1994 and 1995 
were received which contained no mention of findings, 
complaints, or diagnoses relating to the liver or hepatitis.

Legal Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection 
may be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.301.

Drug usage.  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs. (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences. (2) Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct. (3) Willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n).

The veteran maintains that currently manifested hepatitis 
with fibrosis of the liver was incurred in service by virtue 
of either sharing razors with others, having his wisdom teeth 
pulled by a dentist causing bleeding and requiring a needle 
for numbing the mouth, or that this was caused by 
inoculations received in service.  Alternately, he contends 
that this is attributable to limited drug use in service.  

There is no question in this case that both hepatitis C and 
fibrosis of the liver are currently manifested/diagnosed.  It 
is equally clear that there was no indication or diagnosis of 
hepatitis or liver fibrosis in service.  A review of the 
veteran's service medical records fails to reveal the 
presence of either a diagnosis of any form of hepatitis, to 
include hepatitis C, or of any medical problems that have 
later been identified as symptomatic thereof or indicative of 
liver dysfunction.  .

It is not entirely clear in this case when hepatitis 
initially manifested.  The veteran has at various times 
identified the date of onset of hepatitis as 1984, 1987, and 
1994-1995; however there are no clinical records dated in 
1984 or 1987 which support those assertions.  The first 
documented clinical indications of hepatitis were documented 
in early 1995.  The veteran stated that a VA doctor told him 
in 2003 that he had probably carried hepatitis for 20 to 30 
years, which in the veteran's estimation, dated the onset of 
hepatitis to service.  However, hearsay medical evidence, as 
transmitted by a lay person, is not competent evidence 
because the connection between what a physician said and the 
lay person's account of what the physician purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995). Moreover, the Board can find no such opinion 
in the VA medical records dated in 2003 or otherwise.  At any 
rate, it is clear that hepatitis was not initially 
diagnosed/identified until many years after the veteran's 
discharge from service.

As for in-service injury, the injury alleged is exposure to 
hepatitis C virus through various claimed mechanisms in 
service, as detailed above.  In this case, the evidence must 
show that the veteran's hepatitis C infection risk factor(s), 
or symptoms were incurred in or aggravated by service.  The 
evidence must further show by competent medical evidence that 
there is a relationship between the claimed in-service injury 
and the veteran's current diagnosis of hepatitis C with liver 
fibrosis.  Risk factors for hepatitis C include intravenous 
(IV) drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  VBA letter 211B (98-110) November 30, 1998.

The veteran has acknowledged that he used cocaine and heroin 
intravenously during service.  The veteran's VA treatment 
records also show that the veteran has a significant post 
service history of intravenous drug use.  

With respect to element (3), medical nexus, the crucial 
question is whether the veteran's Hepatitis C is related to 
his in-service use of illegal drugs or to one or another of 
the other claimed causes.  Since the veteran's claim was 
filed well after October 31, 1990 (it was filed in July 
2002), service connection is precluded if the hepatitis C was 
the result of in-service abuse of drugs, which constitutes 
misconduct.  The sole medical opinion on the matter consists 
of the opinion of a VA examiner in 1995 to the effect that 
the veteran's history of hepatitis C infection was most 
likely secondary to IV drug abuse, unspecified as to whether 
in-service or subsequent thereto.  (As for any drug use 
contemporaneous with service, the law clearly prohibits 
service connection for a disease (e.g. hepatitis C), 
resulting from willful misconduct due to the abuse of illegal 
drugs.  38 U.S.C.A. §§ 105(a), 1110 (West 2002); 38 C.F.R. § 
3.301(a) (2007).  

In contrast, there has been absolutely no evidence presented 
etiologically linking hepatitis to any other possible risk 
factors, reported by the veteran as sharing razors in 
service, dental work done in service, or to inoculations 
received in service.  The veteran can attest to factual 
matters of which he had first-hand knowledge, such as sharing 
razors.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

With specific attention to the veteran's contentions that his 
hepatitis C is related to in-service inoculations 
administered with a contaminated needle or air gun, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to medical causation, time 
of disease contraction, or the antiseptic condition of 
instruments used to administer inoculations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Furthermore, according 
to the VA's Veterans Benefits Administration, while 
biologically possible, there have been no case reports of air 
gun transmission of hepatitis C.  VA Fast Letter 04-13 (June 
29, 2004).  The Board finds that the lack of scientific 
evidence of hepatitis C transmission by air gun injections to 
be more probative on the issue than the veteran's speculation 
that air guns cause hepatitis C.

In addition, it should be noted that according to medical 
records, the veteran was first diagnosed with hepatitis C in 
1995, almost 20 years after his discharge from service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

In short, the only specific medical opinion concerning the 
etiology of the veteran's Hepatitis C ascribes it to 
intravenous drug use, which as discussed, to the extent that 
this includes in-service intravenous drug use, constitutes 
misconduct.  As for any drug use contemporaneous with 
service, the law clearly prohibits service connection for a 
disease (e.g., hepatitis C), resulting from willful 
misconduct due to the abuse of illegal drugs. 38 U.S.C.A. §§ 
105(a), 1110 (West 2002); 38 C.F.R. § 3.301(a) (2007).  The 
Board does acknowledge the veteran's assertions that he 
always used clean needles when administering intravenous 
drugs.  However, the Board finds such assertions made decades 
after service and by someone that was clearly on drugs at the 
time in question to lack credibility.  

The veteran has argued that his in-service intravenous drug 
use was limited to very few and isolated incidents.  
Therefore, it appears that the veteran seeks the protection 
of 38 C.F.R. § 3.301(c) (2007), which states that the 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct.  As to this matter, the Board 
must assess the veteran's credibility.  In statements 
provided in 1995 and when giving a medical history upon VA 
examination in March 1995, the veteran specifically indicated 
that his drug use was regular and increased over time during 
service.  Statements provided by the veteran in 2004 
indicated that his drug use in service was rare, which is 
entirely inconsistent with his earlier accounts and of less 
credibility.  Not only may the veteran's memory be dimmed 
with time, but self interest may be playing a role in his 
recent statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (interest may affect the credibility of 
testimony); cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  
As to this matter, the Board places far greater weight of 
probative value on the veteran's earlier (1995) statements 
regarding the extent of his in-service drug use, than it does 
on the veteran's more recent statements.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).

While the veteran reports having other known risk factors for 
hepatitis C in service; competent (medical) evidence 
indicates that his disability is likely the result of 
intravenous drug use.  As the only probative medical evidence 
of record weighs against the veteran's claim, and as a matter 
of law, he is not entitled to service connection for 
Hepatitis C with fibrosis of the liver due to his illicit 
intravenous drug use; service connection for Hepatitis C with 
liver fibrosis is not warranted.  38 C.F.R. §§ 3.1, 3.301 
(2007).  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.301(d); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C with fibrosis of the liver 
is denied.



____________________________________________
C. KEDEM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


